Judgment, Court of Claims (Albert Blinder, J.), entered March 15, 1994, which awarded claimant Hillary Fields $400,000 in damages for past and future pain and suffering, and awarded claimant Stanley Fields $25,000 for loss of his daughter’s services and $25,910 for medical and related expenses, unanimously modified, on the facts, to the extent of vacating the loss of services award and remanding for a new trial on the issue of damages thereof only, unless claimant Stanley Fields stipulates, within 10 days of service of a copy of this Court’s order, to a reduction of said award to $7,500, in which event the judgment, as amended, is affirmed.
This negligence action was commenced to recover damages for personal injuries sustained by a 14 year old girl when a circular saw made contact with her non-dominant right hand resulting in the amputation of a third of her ring finger, decreased sensation in two of her other fingers, and emotional and mental suffering attributable to these injuries. In view of the uncontradicted medical testimony with respect to the permanency of her pain, loss of function, nerve damage, and unattractive deformity, the damage award to claimant Hillary Fields does not deviate from reasonable compensation (CPLR 5501 [c]; see, Rubin v First Ave. Owners, 209 AD2d 367).
As to the claim of the father for loss of services, the evidence presented is very slight. It does not support the award of $25,000. We modify accordingly. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Williams, JJ.